This is an appeal from an order of the Honorable W. M. Cramer, Judge of the 101st Judicial District in and for Dallas County, Texas, who, by virtue of an agreement with the Honorable V. M. Johnston, Judge of the 3rd Judicial District of Texas, exchanged benches. During the time that the said judges had exchanged benches, there came on to be heard the application of Jack Wilson for a writ of habeas corpus. Upon a hearing of said writ the relator was remanded to the custody of the Sheriff of Hendereson County, Texas.
Relator was held under a bond of $3,000.00 to keep the peace for a year as provided by Articles 79 and 80, C. C. P., and upon such holding he was allowed bond in the sum of $1,000.00 to await the action of this appellate court.
The statement of facts herein is in question and answer form, which is prohibited by statute, Art. 760, C. C. P., and cannot be considered by this court.
The proceedings herein appear to be regular, and the testimony seemed to be satisfactory to the Justice of the Peace, as well as the District Judge before whom this cause was tried, and we see no reason offered showing any error.
The judgment is accordingly affirmed. *Page 372